C. A. 10th Cir. Certiorari granted. In addition to all the questions presented by the petition, counsel are requested to brief and discuss at oral argument the following questions:
“1. Whether, if this Court affirms the judgment and order of the Court of Appeals directing the District Court to enter judgment for respondents, petitioner can then make a motion for new trial under Rule 50 (c) (2) of *915the Federal Rules of Civil Procedure within 10 days of the District Court’s entry of judgment for respondents?
Joseph L. Alioto for petitioner.
John H. Schafer for Continental Baking Co., Peter W. Billings and James R. Baird, Jr., for Carnation Co., and George P. Lamb and Carrington Shields for Pet Milk Co., respondents.
“2. Whether, if under the order of the Court of Appeals, petitioner cannot make a motion for new trial under Rule 50 (c)(2) within 10 days of the District Court’s entry of judgment against him, the order of the Court of Appeals directing the District Court to enter judgment for respondents is compatible with Rule 50 (b) as interpreted by this Court in Cone v. West Virginia Pulp & Paper Co., 330 U. S. 212; Globe Liquor Co. v. San Roman, 332 U. S. 571; and Weade v. Dichmann, Wright & Pugh, 337 U. S. 801?
“3. Whether Rule 50 (d) of the Federal Rules of Civil Procedure provides the Court of Appeals with any authority to direct the entry of judgment for respondents?”